
	
		II
		110th CONGRESS
		1st Session
		S. 440
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Mr. Enzi (for himself
			 and Mr. Thomas) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate the National Museum of Wildlife Art, located
		  at 2820 Rungius Road, Jackson, Wyoming, as the National Museum of
		  Wildlife Art of the United States.
	
	
		1.National Museum of Wildlife
			 Art of the United States
			(a)DesignationThe National Museum of Wildlife Art,
			 located at 2820 Rungius Road, Jackson, Wyoming, shall be known and designated
			 as the National Museum of Wildlife Art of the United
			 States.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the museum referred to
			 in subsection (a) shall be deemed to be a reference to the National
			 Museum of Wildlife Art of the United States.
			
